Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2022

                                     No. 04-22-00421-CR

                                        Aaron POUCH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B19622-1
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       The trial court’s certification attached to Appellant’s notice of appeal stated that “this
criminal case is a plea-bargain case, and the defendant has NO right of appeal.” Therefore, we
ordered Appellant to file an amended trial court certification showing Appellant has the right of
appeal. On July 22, 2022, the district clerk filed a supplemental clerk’s record containing an
amended certification.
       The appellate deadlines are hereby reinstated.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.


                                                    __________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court